Exhibit 10.1

LOGO [g18433logo.jpg]

12 June 2007

To: NATIONAL CINEMEDIA, LLC

Attn: David Oddo

Fax: 13037928668

Re: Swap Transaction Ref. No. HR6K9

THIS CONFIRMATION AMENDS AND RESTATES IN ITS ENTIRETY THE PREVIOUS CONFIRMATION
FOR THIS TRANSACTION

Amendment: ATE removed, ISDA Master Agreement date added

Dear Sir or Madam:

The purpose of this letter agreement is to set forth the terms and conditions of
the transaction entered into between MORGAN STANLEY CAPITAL SERVICES INC. and
National Cinemedia, LLC on the Trade Date specified below (the “Transaction”).
This facsimile constitutes a “Confirmation” as referred to in the Agreement as
specified below.

The definitions and provisions contained in the 2000 ISDA Definitions (the
“Definitions”) as published by the International Swaps and Derivatives
Association, Inc. (“ISDA”) are incorporated into this Confirmation. For these
purposes, all references in the Definitions to a “Swap Transaction” shall be
deemed to apply to the Transaction referred to herein. In the event of any
inconsistency between the Definitions and this Confirmation, this Confirmation
will govern.

This Confirmation supplements, forms part of, and is subject to, the ISDA Master
Agreement dated as of March 2, 2007, as amended and supplemented from time to
time (the “Agreement”) between you and us. All provisions contained in the
Agreement govern this Confirmation except as expressly modified below.

This confirmation will be governed by and construed in accordance with New York
Law without choice of law doctrine, provided that this provision will be
superseded by any choice of law provision contained in the Agreement to be
executed between us.

The terms of the particular Transaction to which this Confirmation relates are
as follows:

 

Party A:    MORGAN STANLEY CAPITAL SERVICES INC. Party A Credit Support:   
Payments guaranteed by Morgan Stanley    Party B:    NATIONAL CINEMEDIA, LLC   
Notional Amount:    USD 137,500,000    Trade Date:    2 March 2007    Effective
Date:    13 March 2007    Termination Date:    13 February 2015, subject to
adjustment in accordance with the Modified Following Business Day Convention.



--------------------------------------------------------------------------------

Floating Amounts       Floating Rate Payer:    Party A Floating Rate Payer
Notional Amount:    USD 137,500,000 Floating Rate Payer Payment Dates:    On 13
March, 13 June, 13 September And 13 December in each year, from and including 13
June 2007 to and including 13 December 2014 with a final payment on 13 February
2015, subject to adjustment in accordance with the Modified Following Business
Day Convention Floating Rate Option:    USD-LIBOR-BBA Designated Maturity:    3
Months, except for the final Calculation Period which shall be the Linear
Interpolation between two months and three months. Floating Rate Day Count
Fraction:    ACTUAL/360 Reset Dates:    The first day of each Calculation Period
   Fixed Amounts       Fixed Rate Payer:    Party B    Fixed Rate Payer Notional
Amount:    USD 137,500,000    Fixed Rate Payer Payment Dates:    On 13 March, 13
June, 13 September And 13 December in each year, from and including 13 June 2007
to and including 13 December 2014 with a final payment on 13 February 2015,
subject to adjustment in accordance with the Modified Following Business Day
Convention Fixed Rate:    4.984000 %    Fixed Rate Day Count Fraction:   
ACTUAL/360    Business Days for Payment    London And New York    Calculation
Agent:    Party A, or as specified in the Agreement   

Other Provisions:

None

     



--------------------------------------------------------------------------------

Account Details:       Account for payments to Party A:       Account for
payments in USD :    As per Standard Settlement Instructions    Account for
payments to Party B:       Account for payments in USD :    Please supply
details   

Documentation and Operations

Contacts:

      Documentation:       Institutional Clients:   

Hotline: +1-212-761-2996

Facsimile: +1-212-404-4726

Email: Derivative.Confirms.Americas@morganstanley.com

Interbank Clients:   

Hotline: +1-410-534-1593

Facsimile: +1-212-404-4726

Email: Derivative.Confirms.Americas@morganstanley.com

Operations:   

Telephone New York (212) 761 4662

Facsimile New York (410) 534 1431

Confirmation:

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing a copy of this Confirmation, our Reference No. HR6K9, and
returning it to us by sending to us a facsimile substantially similar to this
facsimile which sets forth the material terms of the Transaction to which this
Confirmation relates and indicates agreement to those terms. We are delighted to
have executed this Transaction with you and look forward to working with you
again.

 

Yours sincerely, By:  

/s/ David N. Moore

Name:   David N. Moore Title:   Vice President MORGAN STANLEY CAPITAL SERVICES
INC.

Confirmed as of the date first written above:

NATIONAL CINEMEDIA, LLC

 

By:  

/s/ Gary W. Ferrera

Name:   Gary W. Ferrera Title:   Executive Vice President and Chief Financial
Officer